Citation Nr: 1109747	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-44 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran requested a Travel Board hearing on the November 2009 VA Form 9.  The Veteran later submitted a statement in March 2010 requesting to cancel the Travel Board Hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that his current bilateral hearing loss is due to his active service.  Specifically, he contends that his military occupation was in the artillery unit, where he was exposed to artillery fire from Howitzers.  Additionally, the Veteran contends that he was not provided with any hearing protection.  

The January 1951 enlistment hearing screening included a Whisper Voice test on which the Veteran scored a 15/15, which was considered normal.  However, the Board notes that the whisper voice test is a less precise indicator of hearing loss than audiometric testing.  Service treatment records reflect that the Veteran sought treatment for acute tinnitus in April 1952.  Subsequent service treatment records are negative for any complaints or clinical findings of hearing loss.  On his February 1953 separation examination, the examiner indicated that the Veteran's ears were normal.  The separation examination included a whisper voice test on which the Veteran again scored 15/15.  

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his DD Form 214 reflects that he was assigned to the artillery unit.  Additionally, the Veteran's service records reflect that he served as a cannoneer and, thus, corroborates his account of in-service exposure to noise from gunfire.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma while on active duty. 

The Veteran has a current disability of hearing loss in both ears pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the January 2009 VA examination.  The VA examination demonstrated auditory thresholds over 40 decibels in the 2000, 3000, and 4000 Hz frequencies in the right ear, and 2000, 3000, and 4000 Hz frequency in the left ear.  The remaining question, therefore, is whether there is evidence of an in service occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The post-service medical records associated with the file that refer to the Veteran's hearing loss include VA outpatient treatment records, a January 2009 VA examination report, and private medical records. 

The Veteran's VA outpatient treatment records show that he sought treatment for hearing impairment and was issued hearing aids.   

The Veteran was afforded a VA examination in January 2009.  The Veteran reported serving in the Army with a primary job in the artillery unit.  Additionally, he reported noise exposure to artillery fire, specifically Howitzers.  Furthermore, he noted that he was not provided with any hearing protection.  Moreover, the Veteran denied occupational and recreational noise exposure after discharge from service.  

The VA examination included review of the Veteran's claims file, including his service treatment records.  The examiner noted that at the Veteran's induction and separation examinations, his Whisper Voice test results were 15/15.  Additionally, he stated that it was important to note that these results were only a gross assessment of hearing and gave no frequency-specific information.  

Additionally, the VA examination included audiometric testing, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
65
70
LEFT
25
35
45
60
65

In addition, the Veteran's speech recognition was 80 percent for both the right and left ears.  Based on the results of the examination, the VA examiner diagnosed the Veteran with mild to profound bilateral sensorineural hearing loss.  Additionally, the examiner noted the Veteran's records reflected that he served as a cannoneer, and therefore, acoustic trauma was conceded.  However, the examiner stated that the Veteran's current hearing loss is less likely than not caused by or a result of military acoustic trauma.  The examiner stated that his opinion was based on the fact that the Veteran's Whisper Voice test at separation was 15/15 for both ears. 

The Veteran submitted a March 2009 statement from his friend.  The Veteran's friend stated that he was stationed at Camp Rucker with the Veteran in 1951.  Additionally, he noted that the Veteran always complained about ringing in his ears.  He added that as time went by, he noticed that the Veteran's hearing was affected.  Lastly, he reported that the Veteran told him that he had trouble with his hearing because he fired 105 Howitzers.  

The Veteran submitted a March 2009 statement by his wife.  She stated that right after she got married to the Veteran, they went to Camp Rucker, Alabama in October 1951.  Additionally, she stated that the Veteran went to artillery practice, which included firing 105 Howitzers, and that he came home with ringing in his ears, and his hearing was never the same since that time.  

In a March 2009 statement, the Veteran noted that he spent his military career as a cannoneer, with continuous exposure to acoustic trauma.  He stated that hearing protection was not made available when he served in the military, and noted that he was a cadre who trained troupes on the 155mm Howitzer, which resulted in continuous exposure to acoustic trauma.  Moreover, the Veteran stated that he did not have a hearing test prior to discharge.  He also noted that fifty years ago, he was not aware that he should seek treatment for his hearing loss.  

The Veteran submitted a August 2009 letter by his private treating physician.  The Veteran noted that he was treated by this doctor for more than 40 years.  The doctor noted that the Veteran was a patient under his care.  Additionally, he noted that the Veteran had hearing loss, which was more likely than not related to his military service.  

After a careful review of the evidence, the Board finds that the Veteran's post-service records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by the Veteran's private treating physician, demonstrate that his currently diagnosed bilateral hearing loss is related to his period of military service.

The Board recognizes that the Veteran was not diagnosed with hearing loss in service and that, on his separation examination, he scored a 15/15 on a Whisper Voice test, which was considered normal.  As previously stated, the Whispered Voice test is not reliable in showing a high-frequency hearing loss.  Additionally, that separation examination did not include an audiometric evaluation, which the United States Court of Veterans Claims (Court) has determined to be a more precise indicator of hearing problems than whisper voice testing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Moreover, as noted above, the absence of documented hearing loss while in service is not fatal to a hearing loss claim provided that the Veteran submits evidence of a current disability that is causally related to service.  See Ledford, 3 Vet. App. at 89 (1992); Hensley, 5 Vet. App. at 159-160 (1993). 

In the present case, the Veteran was afforded a VA examination in January 2009 to determine the nature and etiology of his bilateral hearing loss.  The Board finds that the January 2009 VA examiner's opinion that the Veteran's bilateral hearing loss was not associated with his in-service acoustic trauma due to the outcome of the Veteran's Whisper Voice test at discharge, is not dispositive.  Significantly, the examiner appears to have based his opinion solely on the fact that the Veteran did not have hearing loss under VA standards at separation from service.  Furthermore, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology and the lack of occupational and recreational acoustic trauma after discharge when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Therefore, since the Veteran is competent to testify to chronicity of symptomatology, which the examiner did not consider, the Board finds that the VA opinion is not adequate for rating purposes.

Additionally, the Veteran submitted an opinion from his private physician.  The Veteran reported that he had been under his doctors' care for over 40 years.  Additionally, the doctor related the Veteran's hearing loss to his military service.   

Furthermore, the Veteran has provided competent written statements regarding his exposure to in-service acoustic trauma while he worked as a cannoneer in the artillery unit.  See Layno, 6 Vet. App. at 469.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Furthermore, the Veteran has provided competent reports and lay statements with respect to having first noticed hearing problems while in the military.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  The Board finds this evidence, taken as a whole, is sufficient to support a finding that the Veteran's hearing loss developed in service or within the period for which service connection would be warranted on a presumptive basis.  See 38 C.F.R. § 3.309(a) (2010).  In addition, the Board finds that the Veteran's lay statements, which it considers both competent and credible, constitute sufficient evidence of a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000). 

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's bilateral hearing loss claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


